Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 4, 2019

                                    No. 04-19-00044-CV

                                  TITLE SOURCE, INC.,
                                        Appellant

                                              v.

             HOUSECANARY, INC., formerly known as Canary Analytics, Inc.,
                                   Appellees

                  From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI06300
                        Honorable David A. Canales, Judge Presiding


                                       ORDER
       Appellee’s motions for pro hac vice admission of Kalpana Srinivasan and Alisha B.
Barron are GRANTED.


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of October, 2019.



                                                   ___________________________________
                                                   LUZ ESTRADA,
                                                   Chief Deputy Clerk